DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information referred to in the IDS filed January 10, 2022 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the upper flange is disposed on an upper side of the reinforcement portion” (see line 14 of each of claims 1 and 8) must be shown or the feature(s) canceled from the claim(s).  Note that Figure 6 shows the upper flange (34) as disposed above an upper side of the reinforcement portion (32a) and not “on” and upper side of the reinforcement portion.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the upper flange is disposed on an upper side of the reinforcement portion” in line 14.  In view of Figure 6, which shows the upper flange (34) as disposed above and not on an upper side of the reinforcement portion (32a), it cannot be ascertained what portion of the upper flange is considered to be disposed on the reinforcement portion.  Similarly note line 14 of claim 8.
Claims 2-7 are indefinite as each depends from an indefinite claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites a “method for manufacturing a vehicle seat having a seat back frame” (see line 1) and a specific set of steps for carrying out this method.  The originally filed disclosure (see S/N 14/424,312) fails to provide support for this specific method for manufacturing.  As such, claim 8 introduces new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3 and 7, as best understood with the above cited indefiniteness is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arefi et al (9511698) in view of Choi et al (20090152928).
The primary reference shows all claimed features of the instant invention with the exception of a reinforcement portion that extends along the seat width direction and is provided at a portion of the lower member frame extending along the seat width direction; wherein the upper flange is disposed on an upper side of the reinforcement portion (claim 1); wherein each lateral end of the reinforcement portion in the seat width direction has a circular arc shape (claim 7).
In the primary reference, note a vehicle seat (9) comprising: a seat back frame (see Figure 5), wherein: the seat back frame comprises side frames (12A, 12B) that are disposed at both ends of the seat back frame in a seat width direction of the vehicle seat, and a lower member frame (80) that connects lower ends of the side frames and is formed of a plate-shaped member; an upper flange (at the leader line for 80 in Figure 5) is provided at an upper portion of the lower member frame, wherein the upper flange is a bent upper end portion of the lower member frame; each of the side frames includes a side wall (14) and a rear wall (18) that extends inward in the seat width direction from a rear end of the side wall; a rear wall side flange (94) is provided at an inner end of the rear wall in the seat width direction; and the upper flange extends to an outside of the rear wall side flange in the seat width direction (see Figure 5).
Regarding claim 2, note a protruding amount of the upper flange at a lateral end of the lower member frame in the seat width direction is smaller than a protruding amount of the upper flange at a central portion of the lower member frame in the seat width direction.  In Figure 6, note the curvature at the upper end on the left side of the rear portion of “80”.
Regarding claim 3, note the upper flange extends to a position that overlaps one of the side frames; and a protruding amount of the upper flange at a lateral end of the lower member frame in the seat width direction is smaller than a protruding amount of a portion of the upper flange at a central portion relative to a portion of the upper flange in the seat width direction positioned overlapping the one of the side frames.  See Figure 5.
Regarding claim 7, note a through-hole is provided at the portion of the lower member frame extending along the seat width direction; and the through-hole is circular.  See Figures 5 and 6.
The secondary reference teaches configuring a vehicle seatback frame with a reinforcement portion (110) that extends along a seat width direction and is provided at a portion of a lower member frame (rear part of 82) extending along the seat width direction; wherein each lateral end of the reinforcement portion in the seat width direction has a circular arc shape (note the rounded corners at each end of 110 in Figure 4A). 
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teaching of the secondary reference by adding a reinforcement portion that extends along the seat width direction and is provided at a portion of the lower member frame extending along the seat width direction (regarding claim 1); wherein each lateral end of the reinforcement portion in the seat width direction has a circular arc shape (regarding claim 7).  Adding the reinforcement portion necessitates the upper flange as disposed on an upper side of the reinforcement portion (regarding claim 1).  Addition of the reinforcement portion enhances structural stability of the seat back frame for improved user safety.  Providing the lateral ends of the reinforcement portion with a circular arc shape provides a configuration without sharp edges for continued user safety.

Claims 1, 2, 3 and 6, as best understood with the above cited indefiniteness is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arefi et al (9511698) in view of Ishizuka (20070152489).
The primary reference shows all claimed features of the instant invention with the exception of a reinforcement portion that extends along the seat width direction and is provided at a portion of the lower member frame extending along the seat width direction; wherein the upper flange is disposed on an upper side of the reinforcement portion (claim 1); wherein a length of the through-hole in an up and down direction is smaller than a length of the reinforcement portion in the up and down direction (claim 6).
In the primary reference, note a vehicle seat (9) comprising: a seat back frame (see Figure 5), wherein: the seat back frame comprises side frames (12A, 12B) that are disposed at both ends of the seat back frame in a seat width direction of the vehicle seat, and a lower member frame (80) that connects lower ends of the side frames and is formed of a plate-shaped member; an upper flange (at the leader line for 80 in Figure 5) is provided at an upper portion of the lower member frame, wherein the upper flange is a bent upper end portion of the lower member frame; each of the side frames includes a side wall (14) and a rear wall (18) that extends inward in the seat width direction from a rear end of the side wall; a rear wall side flange (94) is provided at an inner end of the rear wall in the seat width direction; and the upper flange extends to an outside of the rear wall side flange in the seat width direction (see Figure 5).
Regarding claim 2, note a protruding amount of the upper flange at a lateral end of the lower member frame in the seat width direction is smaller than a protruding amount of the upper flange at a central portion of the lower member frame in the seat width direction.  In Figure 6, note the curvature at the upper end on the left side of the rear portion of “80”.
Regarding claim 3, note the upper flange extends to a position that overlaps one of the side frames; and a protruding amount of the upper flange at a lateral end of the lower member frame in the seat width direction is smaller than a protruding amount of a portion of the upper flange at a central portion relative to a portion of the upper flange in the seat width direction positioned overlapping the one of the side frames.  See Figure 5.
Regarding claim 6, note a through-hole is provided at the portion of the lower member frame extending along the seat width direction; and the through-hole is circular.  See Figures 5 and 6.
The secondary reference teaches configuring a vehicle seatback frame with a reinforcement portion (1) that extends along a seat width direction and is provided at a portion of a lower member frame (20) extending along the seat width direction; wherein a length of a through-hole (20H) in an up and down direction is smaller than a length of the reinforcement portion (note at 1C) in the up and down direction. 
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teaching of the secondary reference by adding a reinforcement portion that extends along the seat width direction and is provided at a portion of the lower member frame extending along the seat width direction (regarding claim 1); wherein a length of the through-hole (or one added to support attachment of the reinforcement portion) in an up and down direction is smaller than a length of the reinforcement portion in the up and down direction (regarding claim 6).  Adding the reinforcement portion necessitates the upper flange as disposed on an upper side of the reinforcement portion (regarding claim 1).  Addition of the reinforcement portion enhances structural stability of the seat back frame for improved user safety.  Providing the length of the through-hole as smaller in an up and down direction than the length of the reinforcement portion in the up and down direction provides enough length (up and down) to maintain sufficient reinforcing capability of the reinforcement portion.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Niitsuma et al (20080258519) shows a vehicle seatback frame with a fragile portion at the lower end of the frame.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					     /MILTON NELSON JR/August 10, 2022                                  Primary Examiner, Art Unit 3636